The petition satisfies the requirements of SCR 98(5).
                    Accordingly, we approve the resignation of attorney Erica Michaels, a.k.a.
                    Erica Michaels Hollander. SCR 98(5)(a)(2). The petition is hereby
                    granted.
                                It is so ORDERED.

                                                                                   , CA.
                                                      Gibbons




                                                            ciCA.1/4-Ce-4-LA          J.
                                                      Hardesty




                                                      Parraguirre


                                                                                      J.
                                                       Douglas




                                                       C erry


                                                                                      J.




                    cc: David A. Clark, Bar Counsel
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Erica Michaels
                         Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
       OF
    NEVADA


(0) I947A 44,10(9